Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17th June 2021, 9th December 2021 and 2nd June 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 11 of prior U.S. Patent No. 11,051,262 B2 parent. This is a statutory double patenting rejection.
Claim 7 (similarly claim 1) of the current application shows –	a terminal in a wireless communication system, the terminal comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to: 
receive, from a base station, at least one synchronization signal block (SSB); 
receive, from the base station, configuration information including information on a number of SSBs associated with one random access channel (RACH) occasion, 
identify an RACH occasion corresponding to an SSB, and 
transmit a random access preamble based on the RACH occasion, wherein 
at least one SSB index is mapped to at least one RACH occasion based on the number of SSBs associated with the one RACH occasion, 
a frequency resource of the at least one RACH occasion and a time resource of the at least one RACH occasion, and wherein 
the frequency resource of the at least one RACH occasion is used before the time resource of the at least one RACH occasion for mapping of the at least one SSB index and the at least one RACH occasion.
 	Claim 5 (similarly claim 1) of the parent patent shows – 	a terminal in a communication system, the terminal comprising:  	a transceiver; and  	a controller coupled with the transceiver and configured to:  	receive, front a base station, at least one synchronization signal block (SSB);  	receive, from the base station, configuration information including information on a number of SSBs associated with one random access channel (RACH) occasion, wherein  	at least one SSB index is mapped to at least one RACH occasion based on a frequency resource of the at least one RACH occasion and a time resource of the at least one RACH occasion,  	identify an RACH occasion corresponding to an SSB, and  	transmit a random access preamble based on the RACH occasion.

 	Claim 6 (similarly claim 2) of the parent patent shows –  	the terminal of claim 5, wherein  	the frequency resource of the at least one RACH occasion is used for mapping the at least one SSB index to the at least one RACH occasion before the time resource of the at least one RACH occasion is used.

It is apparent that the limitations of independent claim 7 (similarly independent claim 1) of the current application is identical to the limitations of the combined independent claim 5 and dependent claim 6 (similarly, the combined claims 1 and 2) of the parent patent.

Claims 2, 5 and 8 of the current application are identical to claims 3, 7 and 11 of the parent patent.
Claims 3, 6 and 9 of the current application are identical to claims 4 and 8 of the parent patent.

Claim 10 (similarly claim 4) of the current application shows –a base station in a wireless communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to:  	transmit, to a terminal, at least one synchronization signal block (SSB),  	transmit, to the terminal, configuration information including information on a number of SSBs associated with one random access channel (RACH) occasion, and  	receive a random access preamble on an RACH occasion corresponding to an SSB identified from the at least one SSB, wherein  	at least one SSB index is mapped to at least one RACH occasion based on the number of SSBs associated with the one RACH occasion,  	a frequency resource of the at least one RACH occasion and a time resource of the at least one RACH occasion, and wherein  	the frequency resource of the at least one RACH occasion is used before the time resource of the at least one RACH occasion for mapping of the at least one SSB index and the at least one RACH occasion.

 	Claim 9 of the parent patent shows –
a base station in a communication system, the base station comprising:  	a transceiver; and  	a controller counted with transceiver and configured to:  	transmit, to a terminal, at least one synchronization signal block (SSB), transmit, to the terminal, configuration information including information on a number of SSBs associated with one random access channel (RACH) occasion, wherein  	at least one SSB index is mapped to at least one RACH occasion based on a frequency resource of the at least one RACH occasion and a time resource of the at least one RACH occasion, and  	receive a random access preamble on an RACH occasion corresponding to an SSB identified from the at least one SSB. 	Claim 10 of the parent patent shows –
the base station of claim 9, wherein  	the frequency resource of the at least one RACH occasion is used for mapping the at least one SSB index to the at least one RACH occasion before the time resource of the at least one RACH occasion is used, and wherein the SSB is identified from the at least one SSB based on a threshold.

It is apparent that the limitations of independent claim 10 (similarly independent claim 4) of the current application is identical to the limitations of the combined independent claim 9 and dependent claim 10 of the parent patent.

Claim 12 of the current application is identical to claim 11 of the parent patent.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 7, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al (US 2018/0192384 A1).
Claim 7 (similar to Claim 1). Chou shows a terminal in a wireless communication system (figs. 1 and 11: UE), the terminal comprising:  	a transceiver (fig. 11: communication module 1120); and  	a controller coupled with the transceiver (fig. 11: processing unit 1140) and configured to:  	receive, from a base station, at least one synchronization signal block (SSB) ([0066] lines 31-35: UE 720 receives the resource configuration (e.g. timing and frequency information) and/or beam information (e.g. DL RX beam information) of the high frequency SS blocks having synchronization signal(s) and broadcast signal(s)),  	receive, from the base station, configuration information including information on a number of SSBs associated with one random access channel (RACH) occasion ([0066] lines 19-21 and 39-42: HF-TRP 760 may send a system frame number (SFN) in which UE 720 may detect synchronization and broadcast signals… UE 720 knows the RACH resource configuration, and sends a beam-based RACH preamble (e.g. physical RACH (PRACH) preamble) in the configured RACH resource),  	identify an RACH occasion corresponding to an SSB ([0066] lines 35-40: UE 720 detects the high frequency SS blocks having synchronization signal(s) and broadcast signal(s) in the specific resource and beam without a need to receive all of the synchronization signal blocks for beam sweeping, the UE 720 knows the RACH resource configuration), and  	transmit a random access preamble based on the RACH occasion ([0066] lines 40-42: UE 720 sends a beam-based RACH preamble (e.g. physical RACH (PRACH) preamble) in the configured RACH resource), wherein  	at least one SSB index is mapped to at least one RACH occasion based on the number of SSBs associated with the one RACH occasion ([0069] lines 18-21 and 33-35: HF-TRP 760 utilizes the low frequency beam information to obtain the high frequency beam information by using relative direction or beam precoding matrix index… HF-TRP 760 receives the beam-based RACH preamble from UE 720 after beam-alignment between HF-TRP 760 and UE 720),  	a frequency resource of the at least one RACH occasion and a time resource of the at least one RACH occasion ([0069] lines 26-32: HF-TRP 760 determines the resource configuration (e.g. timing and frequency information) of the corresponding high frequency synchronization and broadcast signals), and wherein  	the frequency resource of the at least one RACH occasion is used before the time resource of the at least one RACH occasion for mapping of the at least one SSB index and the at least one RACH occasion ([0069] lines 18-21: HF-TRP 760 utilizes the low frequency beam information to obtain the high frequency beam information by using relative direction or beam precoding matrix index).
Claim 9 (similar to claim 3). Chou shows the terminal of claim 7, wherein the configuration information includes information on the at least one RACH occasion, and wherein the random access preamble is obtained based on the configuration information ([0067] lines 40-41: UE 720 sends a beam-based RACH preamble (e.g. physical RACH (PRACH) preamble) to HF-TRP 760).
Claim 10 (similar to Claim 4). Chou shows a base station in a wireless communication system (fig. 1: TRP), the base station comprising:  	a transceiver (fig. 11: communication module 1120); and  	a controller coupled with the transceiver (fig. 11: processing unit 1140) and configured to:  	transmit, to a terminal, at least one synchronization signal block (SSB) ([0066] lines 31-35: UE 720 receives the resource configuration (e.g. timing and frequency information) and/or beam information (e.g. DL RX beam information) of the high frequency SS blocks having synchronization signal(s) and broadcast signal(s)), transmit, to the terminal, configuration information including information on a number of SSBs associated with one random access channel (RACH) occasion ([0066] lines 19-21 and 39-42: HF-TRP 760 may send a system frame number (SFN) in which UE 720 may detect synchronization and broadcast signals… UE 720 knows the RACH resource configuration, and sends a beam-based RACH preamble (e.g. physical RACH (PRACH) preamble) in the configured RACH resource), and  	receive a random access preamble on an RACH occasion corresponding to an SSB identified from the at least one SSB ([0066] lines 35-40: UE 720 detects the high frequency SS blocks having synchronization signal(s) and broadcast signal(s) in the specific resource and beam without a need to receive all of the synchronization signal blocks for beam sweeping, the UE 720 knows the RACH resource configuration), wherein  	at least one SSB index is mapped to at least one RACH occasion based on the number of SSBs associated with the one RACH occasion ([0066] lines 40-42: UE 720 sends a beam-based RACH preamble (e.g. physical RACH (PRACH) preamble) in the configured RACH resource),  	a frequency resource of the at least one RACH occasion and a time resource of the at least one RACH occasion ([0069] lines 18-21 and 33-35: HF-TRP 760 utilizes the low frequency beam information to obtain the high frequency beam information by using relative direction or beam precoding matrix index… HF-TRP 760 receives the beam-based RACH preamble from UE 720 after beam-alignment between HF-TRP 760 and UE 720; [0069] lines 26-32: HF-TRP 760 determines the resource configuration (e.g. timing and frequency information) of the corresponding high frequency synchronization and broadcast signals), and wherein  	the frequency resource of the at least one RACH occasion is used before the time resource of the at least one RACH occasion for mapping of the at least one SSB index and the at least one RACH occasion ([0069] lines 18-21: HF-TRP 760 utilizes the low frequency beam information to obtain the high frequency beam information by using relative direction or beam precoding matrix index).
Claim 11 (similar to claim 5). Chou shows the base station of claim 10, wherein the SSB is identified from the at least one SSB based on a threshold ([0074] lines 1-9: UE 920 camps on HF-TRP 960, and is already in RRC Connected state wherein a blockage occurs between UE 920 and HF-TRP 960 causing an interruption in radio transmission… when phase 1 is triggered, when the RSRP falls below a pre-determined threshold for a period of time due to the blockage (e.g. a car, a pedestrian, and etc.) between UE 920 and HF-TRP 960).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al in view of Bhattacharjee et al (US 2016/0345351 A1).
Claim 8 (similar to claim 2). Chou shows the terminal of claim 7; Chou does not expressly describe wherein a periodicity of the RACH occasion is configured to one of 10 ms, 20 ms, 40 ms, 80 ms, and 160 ms, and wherein the SSB is identified from the at least one SSB based on a threshold.Bhattacharjee teaches a periodicity of a RACH occasion is configured to one of 10 ms, 20 ms, 40 ms, 80 ms, and 160 ms ([0041]), and wherein the SSB is identified from the at least one SSB based on a threshold ([0035]: the UE 110 will initiate 350 either the SR or RACH procedure and UL synchronization 355 will be established between the UE 110 and the eNB 122A such that the UE 110 may send data over the UL channel to the eNB 122A; [0041]: if the duration of the tune away is below a threshold time (e.g. 80 ms), it may be assumed that the UE 110 may have remained in sync with the eNB 122A and there is no need to initiate an SR and/or RACH procedure… a delay of longer than the threshold may indicate that it is likely that the UE 110 is out of sync and therefore the SR and/or RACH procedure should be initiated wherein the threshold of 80 ms is only exemplary and that other duration thresholds may be set based on any number of factors).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Bhattacharjee in the base station of Chou to save power and resources at a UE and resources at a network.
---------- ---------- ----------
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al in view of Yoon et al (US 2019/0274172 A1).
Claim 12 (similar to claim 6). Chou shows the base station of claim 10; Chou does not expressly describe wherein  	a periodicity of the RACH occasion is configured to one of 10 ms, 20 ms, 40 ms, 80 ms, and 160 ms, wherein  	the configuration information includes information on the at least one RACH occasion, and wherein the random access preamble is obtained based on the configuration information.Yoon teaches features of a periodicity of a RACH occasion being configured to one of 10 ms, 20 ms, 40 ms, 80 ms, and 160 ms ([0167] lines 15-17: one state may be reserved for a RACH slot having a periodicity of 10 ms in the latter half of a radio frame), wherein the configuration information includes information on the at least one RACH occasion, and wherein the random access preamble is obtained based on the configuration information ([0167] lines 9-12: it is necessary to provide different pieces of RACH slot configuration information according to RACH preamble subcarrier spacing).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Yoon in the base station of Chou to reduce signaling overhead.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Yoo et al, US 2020/0329466 A1: a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: identify a random access channel (RACH) occasion corresponding to a synchronization signal block (SSB) on which a downlink synchronization signal is received; transmit, to a base station via the transceiver, a random access preamble in the RACH occasion; monitor a physical downlink control channel (PDCCH) based on a random access-radio network temporary identifier (RA-RNTI) that is identified based on a time index associated with the RACH occasion and a frequency index associated with the RACH occasion; and receive, from the base station via the transceiver, a random access response (RAR) message based on the monitoring / a base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: receive, from a terminal via the transceiver, a random access preamble in a random access channel (RACH) occasion; transmit, to the terminal via the transceiver, a downlink control information (DCI) based on a random access-radio network temporary identifier (RA-RNTI) that is identified based on a time index associated with the RACH occasion and a frequency index associated with the RACH occasion; and transmit, to the terminal via the transceiver, a random access response (RAR) message based on the DCI, wherein the RACH occasion corresponds to a synchronization signal block (SSB) on which a downlink synchronization signal is transmitted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        15th August 2022